Citation Nr: 1601820	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  13-13 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Propriety of a disability reduction for a low back strain from 20 percent to 10 percent, effective November 1, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel






INTRODUCTION

The Veteran had active duty from May 1988 and June 1992, with additional service in the National Guard. The Veteran's awards include the Purple Heart and the Navy Combat Action Ribbon. 

This appeal is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During his October 2011 VA medical examination, the Veteran reported radiculopathy and flare-ups of his low back strain eight to ten times per year. Additionally, in his May 2013 VA Form 9, the Veteran again reported flare-ups and stated that his flare-ups cause him to see a chiropractor. The treatment records from the Veteran's chiropractor have not been obtained. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding records of VA and private treatment for the Veteran's service-connected low back strain, especially any chiropractic treatment records. All records/responses received should be associated with the claims file. All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available. Ensure the appellant is provided the necessary authorization and release forms (VA Form 21-4142) to allow VA to obtain all confidential private treatment records.

2. After obtaining that evidence, schedule the Veteran for a VA examination during a flare-up, if possible, to determine the worst-case severity of the Veteran's low back strain.

The claims folder, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

The examiner must evaluate the Veteran's service-connected low back strain using the criteria provided in 
38 C.F.R. § 4.71a, Diagnostic Code 5242. The examiner is requested to report whether there is any clinical, non-subjective evidence to support the Veteran's contentions, if such an assessment is feasible.

3. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. THEN readjudicate the claims in accordance with VA rating and reduction protocols. If the benefits sought remain denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran the requisite period of time to respond. The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




